Citation Nr: 1823446	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include, but not limited to, posttraumatic stress disorder (PTSD) and an adjustment disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to April 2004 and from April 2006 to March 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In his notice of disagreement (NOD) and in an August 2014 statement from his representative, the Veteran asserted that he had been diagnosed with depressive disorder by T.A., a VA LCSW.  The Board notes that although the RO discussed this diagnosis, there are no records from the Veteran's treatment at the VA CBOC in Saranac Lake, NY with LCSW T.A. since August 2011, associated with the claims file.

In June 2013, the RO requested another VA examination in connection with this claim.  The examiner was asked to determine whether the Veteran had a depressive disorder and whether it was related to service.  However, it does not appear that the treatment records from the VA CBOC in Saranac Lake, NY were available to the April 2014 examiner.  As such, the examiner did not discuss the Veteran's previous diagnosis of depression, let alone state whether the Veteran's pervious depression diagnosis was related to his military service.  Therefore, the Board finds the April 2014 VA examination inadequate.

Under the circumstances, the Board finds that the case should be remanded in order to obtain all outstanding treatment records and a VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  Specifically, treatment records from the VA CBOC in Saranac Lake, NY since August 2011 should be obtained.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the April 2014 examination for an addendum opinion.  If the examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.

After reviewing the record, and with consideration of the previous diagnoses of depression disorder, adjustment disorder, and the Veteran's lay statements regarding the traumatic events in service, the examiner is asked to address the following:

Does the Veteran have an acquired psychiatric disorder or adjustment disorder that is as likely as not (50 percent or greater probability) related to service?

The VA examiner should indicate that the claims file was reviewed.  If the examiner believes that the Veteran did/does not have an acquired psychiatric disorder or adjustment disorder, the examiner should state so and explain this opinion fully.  The examiner is directed to the depression diagnosis by VA LCSW T.A. and the previous diagnosis of adjustment disorder by the December 2010 VA examiner.  The examiner must discuss any previously diagnosed acquired psychiatric or adjustment disorder in his /her opinion.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  

If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.  

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).




_________________________________________________
L. M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




